DETAILED ACTION
RE: Hoshino et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claims 1-12) and species of (a) antibody of claim 9(c) (antibody 242 in Table 4) and (b) gastric cancer in the reply filed on 9/29/2021 is acknowledged.
3.	Claims 1-12 and 16-18 are pending. Clams 13-15 are canceled. Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2021.
4.	Claims 1-12 are under examination. The elected antibody (claim 9(c)) is free of prior art. All antibodies listed in claim 9 have been searched and examined. Accordingly, the requirement for species election for group (a) has been withdrawn.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 12/4/2019, 9/21/2020, 11/20/2020, 1/19/2021, 3/5/2021 and 9/29/2021 have been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
8.	The disclosure is objected to because the Brief Description of the Drawings does not reference each of the Figures. The Brief Description should be amended to reference Figs. 5a and 5b.   
9.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code see page 59, line 3, for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code found throughout the specification. See MPEP § 608.01. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the human RNF43-binding activity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends from claim 1. Clam 1 does not mention the term “human”. 

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Independent claim 1 is drawn to a multispecific antigen-binding molecule that comprises a first antigen- binding domain having RNF43-binding activity, and a second antigen-binding domain having T cell receptor complex-binding activity. The terms “a molecule” and “an antigen-binding domain” are not limited to an antibody or an antigen-binding fragment of an antibody. These terms broadly encompass non-antibody molecules. The specification discloses only antibodies and antigen-binding fragments thereof. The specification does not disclose non-antibody molecules which have the 
Claim 7 is further rejected and claim 11 is rejected for reciting “an antibody variable fragment”. “An antibody variable fragment” broadly encompasses fragments comprising less than six CDRs of a parental antibody.
It is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, IDS filed on 1/9/2019).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity).  See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work.  See MPEP 2164.03.
The specification does not disclose a representative number of species for the genus because the specification does not disclose any antibody variable fragments which comprise less than 6 CDRs of a parental antibody and can bind the antigen of a priori, the members of the genus having the recited partial structure and function. 
Claim 8 is rejected because the claim recites “or” in line 3 and thus the second antigen-binding domain is not required to comprise a Fab structure. 
Claim 9 is rejected as the second antigen-binding domain is not defined.
Claim 9 is further rejected for reciting: (f) an antibody variable fragment that competes for binding to human RNF43 with any one of the antibody variable fragments of (a) to (e); and (g) an antibody variable fragment that binds to the same epitope to which any one of the antibody variable fragments of (a) to (e) binds on human RNF43.
The interaction of the antibody binding domain with an antigen has been well characterized in the art. For example, Padlan (Advances in Protein Chemistry, 1996, 49:57-133) reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen. Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") 
Antibody competition with synthetic peptides can be performed to identify the binding epitopes of antibodies (Tzartos et al., Methods in Molecular Biology, 1996, 66:55-66). Using this technique, Tzartos et al. demonstrated that antibodies cross compete with one another if their cognate epitopes are located 5 or less residues apart (entire document, specifically note abstract and page 56, 2nd paragraph in particular). These findings show that antibodies do not need to bind to the same epitope as another antibody to compete with the antibody for binding.  
As shown by these prior art, the interaction of the antibody binding domain with antigen and identifying potential epitopes on proteins have been well characterized. However, the prior art does not teach how to predict the structural features of the antibodies that bind to a disclosed epitope. Thus, one still cannot predict the structural or functional features of plethora of antibodies that bind to a disclosed epitope or 
The specification does not disclose antibodies that compete for binding to human RNF43 with any one of the antibody variable fragments of (a) to (e); and (g) antibodies that bind to the same epitope to which any one of the antibody variable fragments of (a) to (e) binds on human RNF43. Therefore, the specification fails to disclose a representative number of the species for the genus. The specification also fails to disclose a correlation between a structure and function (competes for binding to human RNF43 with any one of the antibody variable fragments of (a) to (e); or binding to the same epitope to which any one of the antibody variable fragments of (a) to (e) binds on human RNF43). Without further testing, one cannot identify which antibodies have the claimed function. Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally. 
Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed. 
 
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claim(s) 1-5, 7-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (WO2015/095392A1, pub. date: 6/25/2015, IDS filed on 12/4/2019).
Chen et al. teaches a bispecific antibody that binds to CD3 and RNF43 (page 17, lines 23-24 and page 18, line 26), wherein the bispecific antibody binds to CD3 epsilon (page 82, line 12), the bispecific antibody comprises two Fab fragments  (page 204, lines 37-39), and a human Fc domain having reduced Fc[Symbol font/0x67]R binding compared to a naturally occurring human Fc region (page 308, last para and page 390 1st para). Chen et al. further teaches a pharmaceutical composition comprising the bispecific antibody and a carrier (page 317, lines 11-40). The bispecific antibody inherently has T cell-dependent cellular cytotoxicity. 

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


17.	Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO2015/095392A1, pub. date: 6/25/2015, IDS filed on 12/4/2019), in view of Boontanrart et al. (WO2015164392A2, pub. date 10/29/2015, IDS filed on 12/4/2019).
	The teachings of Chen et al. have been discussed above as they apply to claims 1-5, 7-8 and 10-12.
	Chen et al. does not teach that the bispecific antibody binds human RNF43.
Boontanrart et al. teaches an isolated antibody that binds to human RNF43 and suggests making bispecific antibody that binds to human RNF43 and CD3 (page 2, line 26, and page 53, lines 11-14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a bispecific antibody that binds to CD3 and human RNF43 in view of Boontanrart. One of ordinary skill in the art would have been motivated to do so for purpose of using the bispecific antibody in human subjects. One of ordinary skill in the art would have had a reasonable expectation of success because the method of making an antibody that binds to human RNF43 was well known before the effective filing date of the claimed invention.

18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO2016179003 (pub. date: 11/10/2016, IDS filed on 12/4/2019).
Conclusion
19.	No claims are allowed.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG SANG/Primary Examiner, Art Unit 1643